IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE: SMITH & NEPHEW BIRMINGHAM * MDL No. 2775
HIP RESURFACING (BHR) HIP Master Docket No. 1:17-md-2775
IMPLANT PRODUCTS LIABILITY
LITIGATION
* JUDGE CATHERINE C. BLAKE

_ Jesse Eugene Kemp, . C
’ THA TRACK CASE
Civil No. CCB-19-372

Pure Play Orthopaedics, ef ai.

MEMORANDUM
Pending before the court is Jesse Eugene Kemp’s (“Kemp”) motion to remand for lack of
complete diversity. See 28 U.S.C. § 1447(c), Smith & Nephew, Inc. (“Smith & Nephew”) removed
this case from the District Court of the 136th Judicial District of Jefferson County, Texas, and
contends that this court has jurisdiction under the fraudulent joinder doctrine. For the reasons that
follow, the court will grant Kemp’s motion. The issues have been briefed and no oral argument is

necessary. See Local Rule 105.6 (D. Md. 2018).!

- BACKGROUND
On November 16, 2011, Kemp underwent a total hip arthroplasty at Baptist Hospitals of

Southeast Texas (“Baptist Hospitals”) in Beaumont, Texas. (Am. Compl. § 30, ECF No. 1-3).?

 

’ The court has also considered Kemp’s Notice of Additional Supplemental Information
and the defendant’s Response. (ECF No. 91; ECF No. 95-2).

* This exhibit includes Kemp’s Original Petition, First Amended Original Petition, and
some of the defendants’ answers. The court’s citations to “Am. Compl.” are to Kemp’s First
Amended Original Petition, which spans pages 30 to 80 of the 139-page exhibit.
Kemp’s surgeon, Doctor Ronald E. Talbert (“Doctor Talbert”), used Smith & Nephew’s hip-
‘implant components in an “off-label” configuration that had not received FDA approval. (/d.). In
fact, the FDA had thrice.refused to approve the configuration. (/d.). Kemp alleges that Smith &
Nephew sales representatives Chad Cross and Michael Taylor promoted this device configuration
and “observed, commented on, and assisted with device implantation surgery and product
selection.” (id. 4] 44-46). Kemp alleges that the off-label configuration’s metal-on-metal
components created “friction allowing metal debris to enter the space around the hip implant and
the bloodstream.” Ud. 4 31). As a result, Kemp suffered damage to surrounding tissue and bone.
Ud.). On October 20, 2016, Kemp underwent revision surgery. (/d.).

On July 5, 2018, Kemp sued Pure Play Orthopaedics,? JB Orthopaedics,* Chad Cross,
Doctor Talbert, Beaumont Bone & Joint Institute, P.A. (“Beaumont Bone”),> and Baptist Hospitals
in the District Court of the 136th Judicial District of Jefferson County, Texas. (See Notice of
Removal at 2, ECF No. 1).

- On October 17, 2018, Kemp filed an Amended Petition, adding as defendants, Smith &
Nephew Consolidated, Inc.,° Smith & Nephew, Inc., and Michael Taylor. (Notice of Removal at

2; ECF No. 1-3 at 3). Kemp also corrected the names of defendants JB Orthopaedics and Pure Play

 

3 Kemp alleges that this defendant had a hand in selling Smith & Nephew’s products.
(See id. § 12 (grouping defendants Chad Cross, JB Orthopaedics, and Pure Play Orthopaedics
together as the “Sales Rep Defendants”)). ,

* Kemp alleges that “Smith & Nephew contracted with Defendants Michael Taylor and
JB Orthopedic Appliances, LLC to provide on-the-job training to Smith & Nephew’s full-time
employee and ‘service rep’ Chad Cross.” Ud. § 23).

> Beaumont Bone is a professional association of orthopedic surgeons.
(Am, Compl. { 86). Kemp alleges that he first met with Doctor Talbert at Beaumont Bone, and
remained a patient of Beaumont Bone during and after his surgery. (/d.).

® Kemp alleges that Smith & Nephew Consolidated, Inc. is “the parent company of
Defendant Smith & Nephew, Inc.” Ud. 4 4).
Orthopaedics to JB Orthopedic Appliances, LLC, and Pure Play Orthopaedics Sales, Inc.,
respectively. (ECF No. 1-3 at 3).

Collectively the defendants fall into three categories: (1) the health care provider
defendants—Doctor Talbert, Beaumont Bone, and Baptist Hospitals; (2) the sales representative
defendants—Michael Taylor, Chad Cross, JB Orthopedic Appliances, LLC, and Pure Play
Orthopaedics Sales, Inc.; and (3) the Smith & Nephew defendants. (Am. Compl. J 12, 16-17).

Kemp alleges an array of claims against the defendants, including: negligence, negligence
per se, negligent misrepresentation, design defect, deceptive trade practices, conspiracy, breach of

express warranty, fraud, and fraudulent concealment. (/d. Ff] 47-112).

ANALYSIS

Kemp argues that remand is appropriate because complete diversity is lacking—all of the
defendants, except for Smith & Nephew, are citizens of Texas for diversity purposes, as is Kemp.
Smith & Nephew counters that complete diversity exists because all of the Texas defendants were
fraudulently joined. To establish fraudulent joinder “the removing party must show either ‘outright
fraud in the plaintiff's pleading of jurisdictional facts’ or that ‘there is no possibility that the
plaintiff would be able to establish a cause of action against the in-state defendant in state court.’”
Johnson vy. American Towers, LLC, 781 F.3d 693, 704 (4th Cir. 2015) (quoting Hartley v. CSX
Transp., Inc., 187 F.3d 422, 424 (4th Cir. 1999}) (emphasis in original). This is an exceptionally
heavy burden that is “more favorable to the plaintiff than the standard for ruling on a motion to
dismiss under Fed. R. Civ. P. 12(b)(6).” Johnson, 781 F.3d at 704 (quoting Mayes v. Rapoport,
198 F.3d 457, 464 (4th Cir. 1999)), The removing party must demonstrate that “the plaintiff cannot
establish a claim even after resolving all issues of law and fact in the plaintiff's favor.” Johnson,

781 F.3d at 704 (quoting Hartley, 187 F.3d at 424). A plaintiffs claims against non-diverse
defendants “need not ultimately succeed to defeat removal”; rather, the plaintiff “must show only
a ‘glimmer of hope’ of succeeding against the non-diverse defendants.” Johnson, 781 F.3d at 704
(citing Marshall v. Manville Sales Corp., 6 F.3d 229, 223 (4th Cir. 1993); Mayes, 198 F.3d at 466).

Smith & Nephew fails to meet this burden. Smith & Nephew contends that Kemp cannot
establish a cause of action against the health care defendants based on Doctor Talbert’s off-label
use of the metal-on-metal device because the Food, Drug and Cosmetic Act (““FDCA”) “codifies”
a physician’s right to use a device off-label. See 21 U.S.C. § 396 (“Nothing in this chapter shall be
construed to limit or interfere with the authority of a health care practitioner to prescribe ‘or
administer any legally marketed device to a patient for any condition or disease within a legitimate

health care practitioner-patient relationship.”’). But Smith & Nephew is mistaken. While the FDCA

does not provide a federal! cause of action against physicians for off-label use of devices, or “limit .

or interfere” with a physician’s authority to administer medical devices, it does not displace or
narrow traditional state-law negligence claims against physicians who breach a duty of care in
using a device off-label.’ Smith & Nephew has put forth no argument to explain why Kemp cannot
succeed on a traditional negligence cause of action.

In Texas, health care liability claims (‘HCLCs”), which include claims related to alleged
“departure[s] from accepted standards of medical care, or health care . . which proximately
result[] in injury or death of a claimant, whether the claimants claim[s] or cause[s] of action
sound|] in tort or contract” are governed by the Texas Medical Liability Act (“TMLA”), Tex. Civ.
Prac. & Rem. Code §§ 74.301—303, et. seq. TMILA § 74.001(a)(13); see also Texas West Oaks
Hosp., LP v. Williams, 371 S.W.3d 171, 179-80 (Sup. Ct. Tex. 2012) (explaining that “the breadth

of the HCLCs include causes of action against physicians and health care providers for negligence

 

7 Smith & Nephew has provided no authority for its argument to the contrary.

rc
in the provision of ‘medical care, or health care’” (citing § 74.001(a)(13))). Kemp argues that he
has fulfilled the statutory requirements of the TMLA, including by serving expert reports, and that
the TMLA’s two-year statute of limitations is equitably tolled in his case. (Pl.’s Mot. Remand at
2-3, ECF No. 12; Am. Compl. 9] 117-20; §§ 74.251(a), (b), 74.351). Smith & Nephew has
presented no argument to the contrary.

Attacking the sufficiency of Kemp’s pleadings,® Smith & Nephew argues that Kemp
“fail[ed] to make allegations connecting the decision to use the particular combination of devices”
to his injuries. (Def.’s Resp. Opp’n at 9, ECF No. 25). But Kemp pleads that the off-label use of
Smith & Nephew’s metal-on-metal device resulted in the production of metal debris, which
resulted in toxic metallosis and required revision surgery. (Am. Compl. ff 30-31). This suffices
‘to connect Doctor Talbert’s decision to use the device off-label to Kemp’s resulting injury. And
Kemp has further alleged that Doctor Talbert “was negligent, and his conduct fell below the
standard of care because he implanted an unapproved, untested combination of parts into the
Plaintiff without obtaining adequate informed consent and without having any reasonable medical
basis” for believing the metal-on-metal configuration was safe. (/d. 78). Kemp has adequately
pled his claim of negligence.

Because Smith & Nephew has not demonstrated that there is “no possibility” that Kemp
can establish a cause of action in negligence against the health care provider defendants, the court
need not consider all of Smith & Nephew’s remaining arguments. Smith & Nephew has failed to

carry its burden to establish fraudulent joinder,

 

® The court considers the sufficiency of the pleadings only to determine whether Smith &
Nephew has met its burden of establishing fraudulent joinder.

 
CONCLUSION
For the reasons stated above, Kemp’s motion to remand will be granted. A separate order

follows.

7 /s
ga V5 LO
Date Catherine C. Blake

United States District Judge

 
